Grant, J.
This action is brought to recover $147.30 of a special school tax paid by the plaintiff under a written protest. The tax was voted at a special school meeting of district No. 1 of defendant township, for the erection of a school-house. The principal question is whether the notice of the special meeting was broad enough to include the voting of money for that purpose.
At the annual school meeting, held September 7, a resolution was offered to bond the district for $5,000 to procure a site and build a school-house, but was not carried, and the meeting adjourned. On September 10 of the same year a special meeting was called by the school board, for the purpose of taking a vote to raise the necessary money to carry on the school the ensuing year, and “also for the purpose of taking a vote upon the question of building a new school-house, and such other questions as are necessarily related to the building of said school-house.” The electors met pursuant to this notice,, and • voted a direct tax of $2,000 to apply towards the building of the school-house.
Section 5047, How. Stat., provides:
“But no special meeting shall be called unless the business to be transacted may lawfully come before such meeting, and no business shall be transacted at a special meeting unless the same be stated in the notice of said meeting.”
The court instructed the jury that the notice was insufficient, and directed, a verdict for the plaintiff.
Liberal rules of interpretátion must be applied' to these notices, and if they be such as, under a fair construction, to give notice to the electors of the purpose for which the meetings are called, they must be held sufficient. The necessary funds for the erection of a school-house can only be raised in two ways, viz., by direct tax or the issue of bonds. This the electors of the district were presumed to know. There is no room for holding that they could have been misled by this notice. The electors were notified that, *56when assembled, they were to vote whether they would erect a new school-house, and whether they would raise the necessary funds in either of the two methods provided by law for that purpose. It would be a reflection upon the intelligence of the electors of the district to hold that they did not understand the purposes for which they,were called together.
Judgment reversed, and entered in this Court for the ■defendant, with the costs of both courts.
The other Justices concurred.